                                                                                                                                          Reset Form

                                      UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     Joyce Malone                                                                     HSG
                                                        )      Case No: 4: 18-cv-05975-r
 4                                                      )
                                       Plaintiff(s),    ) APPLICATION FOR
 5                                                      ) ADMISSION OF ATTORNEY
             V.
                                                        ) PRO HAC VICE
 6   Equifax Information Services, et al.               ~ (CIVIL LOCAL RULE 11-3)
 7
     _____________________________)
                        Defendant(s). )
 8
          I, Justin T. Walton                       an active member in good standing of the bar of
 9
      Indiana Supreme Court         , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Trans Union, LLC                             in the
      above-entitled action. My local co-counsel in this case is David Streza, Esq.                     , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                        LOCAL Co-COUNSEL'S ADDRESS OF RECORD:
13
      Schuckit & Associates, P.C., 4545 Northwestern Vogl Meredith Burke, LLP, 456 Montgomery
14    Drive, Zionsville, IN 46077                    Street, 20th Floor, San Francisco, CA 94104
      ------------------------------------------------:------------------
       MY TELEPHONE# OF RECORD:                                     LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    _(31 ?2_~§3 ~?40Q_______ _____ ___ _ __ ___________   ----+--'(':-4__1_5.L)__3
                                                                                   ___9___8___
                                                                                            -0_20__0___c·----------------------------------- - - - - - - - - - - - -
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    jwalton(a}schuckitlaw .com                                   dstreza@vmbllp.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 29540-49
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:      12/18/18                                                          Justin T. Walton
22                                                                                             APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Justin T. Walton                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 12/19/2018
                                                                     UNITED STATES DISTRICT /MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
              SUPREME COURT OF
      THE STATE OF INDIANA




                      Certification
STATE OF INDIANA, SS:

     I, Gregory R. Pachmayr, Clerk of the Supreme Court
of Indiana, do hereby certify that

                 JUSTIN TILER WALTON

is a member of the bar of said Court since admission on
     October 15, 201o    , and is in good standing therein.

    Given under my hand and the seal of said Court at
Indianapolis, Indiana, this 2nd day of August , 20_!§_.



                                GREGORY R. PACHMAYR
                          CLERK, SUPREME COURT OF INDIANA
